Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a material A supplying means that supplies …through the processing tank” in claims 1, 13 and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification at page 12, line 4 recites such supplying means as a pump. Therefore the supplying means limitations have been interpreted as being limited to any form of pump, or functional and structural equivalent to a pump.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,589,189 in view of Buese et al PGPUBS Document US 2016/0091226. 
The instant claims and claims of patent ‘189 commonly recite a solid-liquid separating system for separating oil from mixture of water, oil and solid, with a material that is gaseous or liquefied depending upon temperature and pressure and similarly worded limitations to a processing tank, 1st and 2nd heat exchangers to gasify and then liquefy dissolving material A, closed system including the heat exchangers, compressor and expansion valve, with similarly worded functionality and recitations of exchanges of heat between evaporation and condensation of a material B and material A. 
The instant claims differ by requiring a collecting tank connected to the 1st heat exchanger. However, Buese teaches such recovery or collecting tank at paragraph [0023] in a system for recirculating liquefiable solvents for extraction of a liquid-liquid mixtures utilizing heat exchangers. It would have been obvious for one of ordinary skill in the solvent extraction arts to have modified the system defined by the claims of ‘189 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1: in the 1st heat exchanger clause, “the oil obtained in the processing tank” lacks antecedent basis and is inconsistent with recitation in the preamble of “oil…collected”; 
“a material B that circulates while a state thereof is changed” is vague and indefinite as to whether “state” is synonymous with one or more phase changes, and how changes in state or phase are correlated with passage of material B through the system components;
 recitation of material B as a discrete system component is also inconsistent with recitation of material A as a substance which is treated and transported by closed system components;
“the material B compressed with the compressor” lacks antecedent basis and should read “the material B is compressed…”; and 
“the material A…while being separated from the oil in the 1st heat exchanger” lacks antecedent basis, since there is no prior recitation of separation of oil and material A in a heat exchanger or other system component.
In claim 6, “the material A supplying means supplies…by gravity…” is inconsistent since presence of gravity flow of material between components of 2nd heat st heat exchanger, would negate the need for an additional structural component between the heat exchangers to enable such flow.
In claims 7 and 9, respective recitations of “provided to” are vague and indefinite.
In claim 8, it is unclear whether “a compressor” introduces a compressor which is separate from the compressor recited in independent claim 1 as a component of the closed system, and “provided to” is vague and indefinite.
 In each of claims 10 and 11, recitations of “provided to” are vague and indefinite and “the material A that has been liquefied in the processing tank” is inconsistent with claim 1, which only recites material A being liquefied in the 2nd heat exchanger.
In the last clause of claim 12, “that repeats compression, condensation, expansion and evaporation” is vague and indefinite as to how the four respective phase or state changes pertain respectively to material A and/or to material B.
In claim 13: in the 1st heat exchanger clause, “the liquid obtained in the processing tank” lacks antecedent basis and is inconsistent with recitation in the preamble of “oil…collected”; 
“a material B that circulates while a state thereof is changed” is vague and indefinite as to whether “state” is synonymous with one or more phase changes, and how changes in state or phase are correlated with passage of material B through the system components;
 recitation of material B as a discrete system component is also inconsistent with recitation of material A as a substance which is treated and transported by closed system components;

“the material A…while being separated from the oil in the 1st heat exchanger” lacks antecedent basis, since there is no prior recitation of separation of oil and material A in a heat exchanger or other system component; and
“the material A supplying means supplies…by gravity…” is inconsistent since presence of gravity flow of material between components of 2nd heat exchanger to 1st heat exchanger, would negate the need for an additional structural component between the heat exchangers to enable such flow.
In claim 14, “as a main component” is vague and ambiguous as to what quantity or proportion of material or substance qualifies a component of material A as a main component.
In claim 16, it is unclear whether “a compressor” introduces a compressor which is separate from the compressor recited in independent claim 1 as a component of the closed system, and “provided to” is vague and indefinite.
In claims 15 and 17, respective recitations of “provided to” are vague and indefinite
 In each of claims 18 and 19, recitations of “provided to” are vague and indefinite and “the material A that has been liquefied in the processing tank” is inconsistent with claim 1, which only recites material A being liquefied in the 2nd heat exchanger.
In the “the material A” clause of claim 20, “that repeats compression, condensation, expansion and evaporation” is vague and indefinite as to how the four 
“the material A supplying means supplies…by gravity…” is inconsistent since presence of gravity flow of material between components of 2nd heat exchanger to 1st heat exchanger, would negate the need for an additional structural component between the heat exchangers to enable such flow. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al WO Patent Document 2015/015631, or equivalent patent family document Sano et al PGPUBS Document US 2016/0158763 (Sano), in view of one or more of Waibel et al PGPUBS Document US 2009/0166175 (Waibel), Corr et al PGPUBS Document US 2002/0182722 (Corr) and/or Buese et al PGPUBS Document .
Sano discloses the following, as published in the equivalent ‘763 document for claims 1 and 12:
A solid-liquid solvent dissolving or extraction separating system, and corresponding method, in which from a processing object containing water, oil or another liquid, and solid, the oil is separated and collected from the processing object by use of a material A that is gaseous at normal temperature and normal pressure and when liquefied, can dissolve the oil and does not dissolve water (all disclosed at [0011-0016], the solid-liquid separating system comprising:
a processing tank 2 that houses the processing object, and processes supplied material A so as to obtain a mixture containing oil dissolved in the material [0029 “treatment tank”] ;
a first heat exchanger 3 that gasifies the material A contained in a mixture of the material A and separates the oil obtained in the processing tank, in a step of gasifying [0029-0030, 0034];
a second heat exchanger 4 that liquefies and cools the material A that has been gasified in the first heat exchanger, in a step of cooling [0031, 0036];
a material A supplying means (pump) [0031 or 0039] that supplies the material A that has been liquefied from the second heat exchanger to the first heat exchanger through the processing tank;

a material B (chlorofluorocarbon) that circulates while a state thereof is changed in the closed system, wherein the first heat exchanger condenses the material B compressed with the
compressor and exchanges heat of condensation of the material B for heat of evaporation of the material A (dimethyl ether or DME) [0034, 0036],
the expansion valve reduces pressure of the material B that has been condensed [0034],
the second heat exchanger exchanges heat of evaporation of the material B for heat of condensation of the material A [0016, 0031-0036],
the material A that has been gasified while being separated from the oil in the first heat exchanger is liquefied in the second heat exchanger, and the material A that has been liquefied is supplied to the processing tank by the material A supplying means [0016, 0034, 0036], and
by stopping the supply of the material A by the material A supplying means and continuing the circulation of the material B, as the oil is collected from the first heat exchanger [0042].
These claims differ from Sano by requiring a collecting tank that is connected to the first heat exchanger (claim 1 or13) or by requiring collecting of the separated oil. Each of Waibel, Corr and Buese teach a solvent extraction system employing a solvent material which is repeatedly gasified and liquefied in a closed loop through vaporizing 
It would have been obvious to one of ordinary skill in the art of employing recirculating liquefiable gaseous solvents for solvent extraction, to have incorporated such collecting vessels or tanks in communication with the heat exchangers of Sano, as taught by one or more of Waibel, Corr and/or Buese in order to enhance availability of solvent for periods of high demand, as well as obtain more consistent uniform system flow rates and pressures in the closed circulating system, as well as to obtain, a commercially useful, product.
Sano further discloses material A being a solvent which is gaseous at atmospheric or normal temperature and pressure, and of any of various materials which have inherent properties of water solubility of 1g/L or less at 20 degrees C for claim 2, boiling point of between -100 and + 10 degrees C for claim 3, and saturated vapor pressure of 2 MPa or less at normal temperature for claim 4 (all evident from [0039-0040]); such solvent material containing at least isobutane for claim 5 [0040], or at least one of dimethyl ether, formaldehyde, ketene and acetaldehyde for claim 14 [0039].
Sano also discloses: the connection loop comprising a compressor for claims 8 and 16 [0031, 0034].
Claims 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al WO Patent Document 2015/015631, or equivalent patent family document Sano et al PGPUBS Document US 2016/0158763 (Sano), in view of one or more of Corr et al PGPUBS Document US 2002/0182722 (Corr), Waibel et al .
Claim 6 also differs by requiring components of 2nd heat exchanger, processing tank and 1st heat exchanger being of decreasing height, so that flow between components is by gravity flow. Corr further teaches components being of decreasing height relative to each other so that flow between components is by gravity flow [0053]. It would have been also obvious to one of ordinary skill in the art of employing recirculating liquefiable gaseous solvents for solvent extraction, to have provided components of 2nd heat exchanger, processing tank and 1st heat exchanger being of decreasing height, so that flow between components is by gravity flow, as taught or suggested by Corr, so as to reduce system maintenance and installation costs by eliminating at least some of the otherwise required pressurizing means or pumps.
 Claims 7 and 9-11 additionally differ by requiring additional storage vessels or “accumulators” [0022], with claims 9-11 also requiring additional heating jackets or heaters, coupled to condenser/evaporator vessel or accumulator, as well as second receptacle located to catch draining material A solvent. Sano discloses additional piping between components (figures 1 and 2 and [0029, 0034]), and Corr further teaches additional storage vessels or “accumulators” [0022]. 

It would have been obvious to one of ordinary skill in the art of employing recirculating liquefiable gaseous solvents for solvent extraction, to have incorporated such accumulators and heaters in communication with the heat exchangers of Sano, as taught by Corr, in order to enhance availability of solvent for periods of high demand, as well as obtain more consistent uniform system flow rates and pressures in the closed circulating system, as well as to obtain, a commercially useful, product.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al WO Patent Document 2015/015631, or equivalent patent family document Sano et al PGPUBS Document US 2016/0158763 (Sano), in view of Corr et al PGPUBS Document US 2002/0182722 (Corr), and optionally further in view of Waibel et al PGPUBS Document US 2009/0166175 (Waibel), and/or Buese et al PGPUBS Document US 2016/0091226 (Buese). Paragraph numbers of the Sano, Waibel, Corr and Buese PGPUBS documents are cited pertaining to teachings for respective claim limitations.

A solid-liquid solvent dissolving or extraction separating system, and corresponding method, in which from a processing object containing water, oil or another liquid, and solid, the oil is separated and collected from the processing object by use of a material A that is gaseous at normal temperature and normal pressure and when liquefied, can dissolve the oil and does not dissolve water (all disclosed at [0011-0016], the solid-liquid separating system comprising:
a processing tank 2 that houses the processing object, and processes supplied material A so as to obtain a mixture containing oil dissolved in the material [0029 “treatment tank”] ;
a first heat exchanger 3 that gasifies the material A contained in a mixture of the material A and separates the oil obtained in the processing tank, in a step of gasifying [0029-0030, 0034];
a second heat exchanger 4 that liquefies and cools the material A that has been gasified in the first heat exchanger, in a step of cooling [0031, 0036];
a material A supplying means (pump) [0031 or 0039] that supplies the material A that has been liquefied from the second heat exchanger to the first heat exchanger through the processing tank;
a closed system including the first heat exchanger 3, the second heat exchanger 4, a compressor 5, and an expansion valve 6, that repeats compression, condensation, expansion and evaporation cycles [0034]; and

compressor and exchanges heat of condensation of the material B for heat of evaporation of the material A (dimethyl ether or DME) [0034, 0036],
the expansion valve reduces pressure of the material B that has been condensed [0034],
the second heat exchanger exchanges heat of evaporation of the material B for heat of condensation of the material A [0016, 0031-0036],
the material A that has been gasified while being separated from the oil in the first heat exchanger is liquefied in the second heat exchanger, and the material A that has been liquefied is supplied to the processing tank by the material A supplying means [0016, 0034, 0036], and
by stopping the supply of the material A by the material A supplying means and continuing the circulation of the material B, as the oil is collected from the first heat exchanger [0042].
These claims differ from Sano by requiring a collecting tank that is connected to the first heat exchanger (claim 1 or13) or by requiring collecting of the separated oil. Each of Waibel, Corr and Buese teach a solvent extraction system employing a solvent material which is repeatedly gasified and liquefied in a closed loop through vaporizing and condensing heat exchangers, in which the heat exchangers are connected to holding, storage or collecting vessels or tanks. See Waibel at [0054 “solvent vaporization chamber 120], Corr at [0022] and Buese at [0028]. 

Claims 13 and 20 also differ by requiring components of 2nd heat exchanger, processing tank and 1st heat exchanger being of decreasing height, so that flow between components is by gravity flow. Corr further teaches components being of decreasing height relative to each other so that flow between components is by gravity flow [0053]. It would have been also obvious to one of ordinary skill in the art of employing recirculating liquefiable gaseous solvents for solvent extraction, to have provided components of 2nd heat exchanger, processing tank and 1st heat exchanger being of decreasing height, so that flow between components is by gravity flow, as taught or suggested by Corr, so as to reduce system maintenance and installation costs by eliminating at least some of the otherwise required pressurizing means or pumps
Sano further discloses material A being a solvent which is gaseous at atmospheric or normal temperature and pressure, and at least one of dimethyl ether, formaldehyde, ketene and acetaldehyde for claim 14 [0039].
Sano also discloses: the connection loop comprising a compressor for claim 16 [0031, 0034].

Sano discloses the material A that has been gasified while being separated from the oil in the first heat exchanger is liquefied in the second heat exchanger, and the material A that has been liquefied is supplied to the processing tank by the material A supplying means [0016, 0034, 0036]. Corr further teaches additional heating jackets or heaters, coupled to condenser/evaporator vessel or accumulator, as well as second receptacle located to catch draining material A solvent.  
It would have been obvious to one of ordinary skill in the art of employing recirculating liquefiable gaseous solvents for solvent extraction, to have incorporated such accumulators and heaters in communication with the heat exchangers of Sano, as taught by Corr, in order to enhance availability of solvent for periods of high demand, as well as obtain more consistent uniform system flow rates and pressures in the closed circulating system, as well as to obtain, a commercially useful, product.






the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
03/29/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778